Citation Nr: 0529294	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  01-02 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for a bipolar 
disorder.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1984 to March 
1986.


This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2000 decision from the Department of Veterans 
Affairs (VA) Regional Office (RO).  In that decision, the RO 
determined that new and material evidence had not been 
submitted to reopen the previously denied claim for service 
connection for a bipolar disorder.  The veteran perfected an 
appeal of this decision.

In a September 2005 supplemental statement of the case, the 
RO did not reference new and material evidence terminology in 
denying the claim, nor did it conclude the such evidence had, 
in fact, been submitted.  Regardless of the RO's 
determination as to whether new and material evidence has 
been submitted, the Board must find new and material evidence 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 
(Fed. Cir. 2001); see also VAOPGCPREC 
05-92

FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
bipolar disorder in March 1996, and that decision became 
final in the absence of an appeal.  

2.  The evidence received subsequent to the March 1996 
decision is new but not material because does not bear 
directly and substantially on the issue on appeal, and it 
need not be considered in order to fairly decide the merits 
of the veteran's claim.


CONCLUSION OF LAW

The March 1996 decision in which the RO denied entitlement to 
service connection for a bipolar disorder is final; new and 
material evidence has not been submitted; and the claim is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & 2002); 
38 C.F.R. §§ 3.156 (2000), 20.1103 (1996).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate her 
claim, as well as the evidence VA will attempt to obtain and 
which evidence she is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

More recently, however, the Court held in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) that error regarding the 
timing of notice does not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  Further, the Court held that VA can demonstrate that 
a notice defect is not prejudicial if it can be demonstrated: 
(1) that any defect in notice was cured by actual knowledge 
on the part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it; (2) that a reasonable person could be expected 
to understand from the notice provided what was needed; or 
(3) that a benefit could not possibly have been awarded as a 
matter of law.  

In this case, in a June 2004 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claim for new and material 
evidence as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence that in her possession that 
pertains to the claim.

The veteran was also provided with a copy of the appealed 
rating decision, and a February 2001 Statement of the Case, 
as well as September 2004, April 2005 and September 2005 
Supplemental Statements of the Case (SSOC).  These documents 
provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding her claim.  By way of these documents, they 
also were specifically informed of the cumulative evidence 
already having been previously provided to VA or obtained by 
VA on the veteran's behalf.  Additionally, the September 2004 
SSOC included a summary of the relevant VCAA regulatory 
provisions of 38 C.F.R. § 3.159.  Therefore, the Board finds 
that the veteran was notified and aware of the evidence 
needed to substantiate this claim, the avenues through which 
she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify, 
and no prejudice to the veteran exists by deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records, VA and private post-
service medical records and examination reports, and Social 
Security Administration reports.  Under the circumstances in 
this case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Mayfield, supra; Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims). 

Factual Background

The veteran's December 1983 pre-induction medical examination 
did not note a mental disorder.  The veteran indicated that 
she had never attempted suicide and was in good health.  The 
veteran also noted that she had been smoking marijuana from 
the ages of 14 to 19 about twice a week.  The veteran's 
August to October 1985 performance and interview appraisal 
noted that she needed to successfully complete a drug and 
alcohol program.  In September 1985 the veteran was 
hospitalized for attempted suicide by ingesting sleeping 
pills.  The veteran indicated that she had used hashish on 
and off since the age of twelve and had used it in the past 
five to six weeks.  Psychosocial stressor was breaking up 
with her boyfriend.  The veteran was discharged back to duty 
four day after admission, and was free of depression and 
suicidal ideation.  Her symptoms were diagnosed as adjustment 
disorder with depressed mood and suicidal gesture.  The 
remainder of the service medical records from September 1985 
to March 1986 are silent for treatment for a mental disorder.  

Her DD Form 214 shows she was discharge from service due to a 
personality disorder.

The veteran initially claimed entitlement to service 
connection for bipolar disorder in August 1995.  In 
conjunction with this claim the veteran filed a March 1993 
hospitalization report.  A December 1993 report revealed that 
the veteran presented with complaints of suicidal ideations 
and alcohol abuse.  The report also indicated that she had a 
history of multiple admissions to the hospital's mental 
health unit for a combination of character issues and alcohol 
abuse.  Mental status examination revealed the veteran's mood 
was mildly depressed and her affect was sad and appropriate.  
The examiner diagnosed the veteran's symptoms as organic mood 
disorder and noted that her underlying mood disorder would be 
relatively stable if she were able to control her alcohol 
abuse.  

The veteran underwent a psychiatric assessment in April 1995.  
The veteran presented with complaints of depression and 
problems with anger.  She indicated it was difficult for her 
to retain a job and that she was easily distracted and 
irritable.  A mental status examination revealed that the 
veteran exhibited no evidence of a thought disorder.  It was 
noted that insight was limited, judgment was fair, and 
although she was depressed, she was not felt to be suicidal 
or dangerous to others.  The examine diagnosed the veteran's 
symptoms as attention deficit hyperactive disorder, bipolar 
disorder, mixed substance abuse, and a personality disorder.  

A VA examination was performed in September 1995.  The 
examiner reviewed the veteran's claims file and medical 
history. A mental examination revealed that the veteran was 
hypervigilant, agitated and anxious.  The examiner noted that 
the veteran's mood and her affect tended to be irritable and 
on edge.  She admitted to feeling depressed inside and that 
she experienced rapid mood changes.  The examiner diagnosed 
the veteran's symptoms as bipolar disorder.  

Based on this evidence the RO denied service connection for a 
bipolar disorder in March 1996 because bipolar disorder was 
not shown in service, and there was no evidence of a nexus 
between the veteran's service and the disorder. 

The veteran again applied for entitlement to service 
connection for a bipolar disorder in November 2000.  In 
conjunction with this claim the veteran submitted a September 
2000 letter from Ms. P.P. a VA social worker.  Ms. P.P. 
revealed that she met with the veteran four times during 
which the veteran informed her of her service history and 
diagnoses of bipolar disorder.  

In conjunction with this claim the veteran submitted copies 
of her service medical records from January 1984 to January 
1986.  The veteran was seen in January 1984, prior to her 
active duty, with a notation that she had attempted suicide 
with sleeping pills in November 1982 following a family 
argument.  The veteran was treated in July 1984 in the 
emergency room.  She was treated for relaxation training and 
supportive counseling, due to her high level of anxiety.  It 
was noted that despite her problems, she maintained 
motivation for continued service and was reported to be 
progressing well in the unit.  The examiner noted that since 
she was doing well, the case was terminated.  The veteran's 
symptoms were diagnosed as adjustment disorder and anxious 
mood.  It was noted that these problems were resolved.  

The veteran's private medical records from December 2001 to 
January 2003 are associated with her claims file.   These 
records reveal that the veteran attempted suicide by 
overdosing on Zoloft pills in October 2001.  The veteran 
indicated that the event was triggered by her landlord 
requesting that she turn the volume of her music down.  The 
veteran was treated in a mental health unit and admitted to 
drinking more than 12 beers per day and suffering from 
blackouts and sleeping problems.  The veteran underwent a 
detoxification program upon admission.  Her symptoms were 
diagnosed as alcohol dependence and borderline personality 
disorder.  The records reveal that in July 2002 the veteran 
called Dr. R.L.R. and threatened to harm herself.  Due to the 
phone call Dr. R.L.R. called the police who escorted the 
veteran to the emergency room.  The veteran was treated for 
alcohol intoxication and released from the hospital.  

The veteran's Social Security Administration records are also 
associated with the claims file.  These records reveal that 
the veteran was suicidal, in that she indicated she wanted to 
commit suicide several times from January 1993 to August 
1996.  Her symptoms were diagnosed as bipolar disorder, 
alcoholism, and cannabis dependency.  In August 1996 the 
veteran stated that as a young child she had "fits of 
rage."  Later as a teen, she began to develop a depressive 
disorder.  She indicated that she developed PTSD due to an 
abusive relationship when she was an adult for seven years.  
The reports also reveal that she was diagnosed with a bipolar 
syndrome because her emotions vacillated between high energy 
and depressive feelings.  

The veteran's VA outpatient treatment reports from February 
1999 to November 2004 reveal treatment for alcoholism and her 
service connected disability.  In March 1999 the veteran was 
treated in the emergency room for a migraine.  During her 
course of treatment she revealed that the had a current 
diagnosis of a bipolar disorder and a past diagnosis of a 
character disorder.  She indicated that she was released from 
the military because of these mental disorders.    

A VA examination was performed in August 2005.  The veteran 
presented with complaints with bruises on her arms and a scab 
on her upper lip, which resulted from an altercation the 
night before.  The examiner reviewed the veteran's claims 
file and noted the veteran's medical history.  The examiner 
noted that the veteran's drinking and drugging clearly 
predated her military service.  He indicated that the veteran 
began drinking at the age of 12 and was an alcoholic by the 
age of 18.  

A mental status examination revealed that the veteran was 
alert and oriented.  She reported classic bipolar symptoms 
with extremes in appetite and sleep.  She admitted to racing 
thoughts, confused thinking, and difficulty with 
concentration, although the examiner noted she did not 
exhibit any of these symptoms during the examination.  

The examiner diagnosed the veteran's symptoms as bipolar 
disorder, alcohol dependence, and cannabis dependence.  The 
examiner found that the veteran's military service did not 
have a significant impact on her bipolar disorder.  He 
strongly thought that she would have the same problems and 
the same symptoms today even if she had not been in the 
military.  He also noted that it is not as likely as not that 
the veteran's bipolar disorder was caused or aggravated by 
military service.  

Relevant Laws and Regulations

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim, which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

Evidence is considered to be "new" if it was not previously 
submitted to agency decision makers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (2000).  New evidence may be found to be material if 
it provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209, 214 
(1999), rev'd on other grounds, 229 F.3d 1369 (Fed. Cir. 
2000).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156 
(2003)).  The change in the law, however, pertains only to 
claims filed on or after August 29, 2001.  Because the 
veteran's claim was initiated prior to August 2001, her claim 
will be adjudicated by applying the law previously in effect.

Analysis

In a March 1996 rating decision the RO denied entitlement to 
service connection for a bipolar disorder because the 
condition was not shown as being well grounded.  The veteran 
was notified of that decision and did not appeal.  Thus, that 
decision is final.  38 U.S.C. § 7105(c) (1991); 38 C.F.R. 
§ 20.1103 (1996).  

The medical records submitted in conjunction with the 
veteran's claim to reopen include service treatment records, 
VA treatment records, private treatment records, and a VA 
examination report.

The additional service medical records note that the veteran 
was seen in January 1984, prior to her active duty, with a 
notation that she had attempted suicide with sleeping pills 
in November 1982 following a family argument.  She was 
treated for an adjustment disorder in July 1984, with 
relaxation and supportive counseling due to a high level of 
anxiety about being yelled at.  It was noted that the 
condition resolved as of July 18, 2004.  To the extent that 
these records are not duplicates of the service medical 
records considered in the March 1996 denial, the Board finds 
that the records are cumulative in nature.  

In the March 1996 denial, the record included service medical 
records showing treatment for an adjustment disorder.  Thus, 
additional records showing the same diagnosis as resolved, 
even at a different time frame, is merely cumulative of the 
evidence already considered.  Moreover, these records do not 
show a diagnosis of bipolar disorder.  In addition, the 
January 1964 record actually goes against the claim, in that 
it shows the veteran attempted suicide prior to entering 
service.  To the extent this is new, it is not material as it 
is against the claim.


The VA treatment records and private treatment records only 
reveal current treatment for her bipolar disorder.  The do 
not show a bipolar disorder in service or within one year 
following discharge from service.  Nor does this evidence 
provide a nexus between service and the diagnosed psychiatric 
disorder.  Thus, these records are cumulative in nature and 
not new.  To the extent that any of the records could be 
found to be new, they are not material because they do not 
reveal treatment for an in-service disorder or a nexus 
between an in service injury and the veteran's current 
disorder.  In this regard, the hospital records do not reveal 
that the veteran attributed her bipolar disorder to military 
service.  Rather, she indicated that an incident with her 
landlord or drinking heavily caused the episode on one 
occasional, and that she had been abused by her boyfriend on 
another occasion.   

Finally, the VA examination report is new, in that it bears 
directly and substantially on the matter under consideration, 
and provides an opinion as to the relationship between the 
veteran's bipolar disorder and her military service.  In 
fact, this report is the only competent opinion regarding 
whether the veteran's bipolar disorder is related to service.  
The examiner found that the veteran's condition existed prior 
to military service and that her service did not have a 
significant impact on her bipolar disorder.  He strongly 
thought that she would have the same problems and the same 
symptoms today even if she had not been in the military.  He 
also noted that it is not as likely as not that the veteran's 
bipolar disorder was caused or aggravated by military 
service.  As this opinion is against the veteran's claim, it 
is not material.

In summary the medical evidence submitted in conjunction with 
the veteran's request to reopen a claim for service 
connection for a bipolar disorder is either not new or not 
material, and the claim is not reopened.  Thus, the appeal is 
denied.

Even if the evidence were considered new and material, the 
preponderance of the evidence is against a finding that the 
veteran's bipolar disorder is related to service or was 
aggravated by service, as is indicated by the VA examination.  
As noted above, this opinion is the only competent evidence 
regarding a nexus between service and the veteran's disorder.  
See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2004).

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for a bipolar 
disorder, the claim is denied.



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


